Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 2020/0120433) in view of Lee (US 2011/0208520).
 
Regarding claim 1, Serman teaches Hearing aid adapted to be worn in or at an ear of a hearing aid user and/or to be fully or partially implanted in the head of the hearing aid user (Serman ¶0076 and figure 1, “the hearing aid 2 may be configured as a behind-the-ear (BTE) hearing aid”), the hearing aid comprising: - an input unit for receiving an input sound signal from an environment of a hearing aid user and providing at least one electric input signal representing said input sound signal (Serman ¶0078, “the microphones 5 capture a sound signal from an environment of the hearing aid 2”), - an output unit for providing at least one set of stimuli perceivable as sound to the hearing aid user based on processed versions of said at least one electric input signal (Serman ¶0078, “The signal processor 11 emits an output audio signal to the receiver 7. The receiver 7 converts the output audio signal into a processed sound signal that is emitted into the ear canal of the user”), - a voice activity detector (VAD) configured to determine speech in the input sound signal (Serman figure 1 and ¶0079, “The VD module 13 generally detects the presence of voice (independent of a specific speaker) in the captured audio signal”), - an own voice detector (OVD) configured to determine own voice of the hearing aid user in the input sound signal (Serman figure 1 and ¶0079, “whereas the OVD module 15 specifically detects the presence of the user's own voice”), - a processing unit connected to said input unit and to said output unit and comprising signal processing parameters of the hearing aid to provide processed versions of said at least one electric input signal (Serman figure 1 and ¶0078, “Each one of the microphones 5 converts the captured sound signal into a respective input audio signal that is fed to the signal processor 11. The signal processor 11 processes the input audio signals of the microphones 5, i.e., to provide a directed sound information (beam-forming), to perform noise reduction and to individually amplify different spectral portions of the audio signal based on audiogram data of the user to compensate for the user-specific hearing loss”), - a turn-taking determining unit configured to determine turn-taking behaviour of the hearing aid user (Serman ¶0082, “control unit 17 that is configured to derive at least one of the turn-taking features specified above, from the own-voice intervals and foreign-voice intervals”), - wherein the processing unit is configured to adjust said signal processing parameters (Serman figure 2 and ¶0112-0114 “the control unit 17 induces a predefined change of at least one signal processing parameter of the hearing aid 2”) based on the determined turn-taking behavior of the hearing aid user (Serman ¶0098-0103), however does not explicitly teach determine a confidence level of the determined turn-taking behavior.

Lee teaches a confidence level of the determined turn-taking behavior (Lee ¶0044, “confidence levels can be calculated,” it would have been obvious to use the techniques of Lee to calculate a confidence level of the determined turn-taking behaviors).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known hearing aid of Serman to achieve the predictable result of operating the hearing aid with accurate parameters.

Regarding claim 2, Serman teaches wherein the hearing aid comprises a modulation filter configured to determine speaking rate of the hearing aid user (Serman ¶0084, “average number of lapses per minute”).



Regarding claim 5, Serman teaches wherein the hearing aid further comprises a timer configured to determine starting points in time of the turn taking determination (Serman ¶0082, “own-voice intervals, foreign-voice intervals” and ¶0098 “triggers the signal processor 11 to track”).

Regarding claim 6, Serman teaches wherein the hearing aid is configured to initiate the turn-taking determination unit when the timer is determining a starting point (Serman ¶0098, “automatically recognize a communication by a frequent alternation between own-voice intervals and foreign-voice intervals”).

Regarding claim 16, Serman teaches Method comprising - receiving an input sound signal from an environment of a hearing aid user and providing at least one electric input signal representing said input sound signal, by an input unit (Serman ¶0078, “the microphones 5 capture a sound signal from an environment of the hearing aid 2”), - determining speech in the input sound signal, by a voice activity detector (VAD) (Serman figure 1 and ¶0079, “The VD module 13 generally detects the presence of voice (independent of a specific speaker) in the captured audio signal”), - determining own voice of the hearing aid user in the input sound signal, by an own voice detector (OVD) (Serman figure 1 and ¶0079, “whereas the OVD module 15 , - determining turn-taking behaviour of the hearing aid user, by a turn-taking determining unit (Serman ¶0082, “control unit 17 that is configured to derive at least one of the turn-taking features specified above, from the own-voice intervals and foreign-voice intervals”), - adjusting signal processing parameters (Serman figure 2 and ¶0112-0114 “the control unit 17 induces a predefined change of at least one signal processing parameter of the hearing aid 2”)  based on the determined turn-taking behavior of the hearing aid user (Serman ¶0098-0103), - providing processed versions of said at least one electric input signal, by a processing unit connected to said input unit and to an output unit and comprising said adjusted signal processing parameters of the hearing aid (Serman figure 1 and ¶0078, “Each one of the microphones 5 converts the captured sound signal into a respective input audio signal that is fed to the signal processor 11. The signal processor 11 processes the input audio signals of the microphones 5, i.e., to provide a directed sound information (beam-forming), to perform noise reduction and to individually amplify different spectral portions of the audio signal based on audiogram data of the user to compensate for the user-specific hearing loss”), - providing at least one set of stimuli perceivable as sound to the hearing aid user based on the processed versions of said at least one electric input signal, by the output unit (Serman ¶0078, “The signal processor 11 emits an output audio signal to the receiver 7. The receiver 7 converts the output audio signal into a processed sound signal that is emitted into the ear canal of the user”), however does not explicitly teach determining a confidence level of the determined turn-taking behavior, by the processing unit.

Lee teaches determining a confidence level of the determined turn-taking behavior, by the processing unit (Lee ¶0044, “confidence levels can be calculated,” it would have been obvious to use the techniques of Lee to calculate a confidence level of the determined turn-taking behaviors).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known hearing aid of Serman to achieve the predictable result of operating the hearing aid with accurate parameters.

Claim 4, 7-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 2020/0120433) in view of Lee (US 2011/0208520) in further view Petersen (US 2018/0146307).

Regarding claims 4 and 19-20, Serman in view of Lee does not explicitly teach wherein the hearing aid further comprising a sound pressure level (SPL) estimator for measuring the level of sound at the input unit.

Petersen teaches a hearing aid further comprising a sound pressure level (SPL) estimator for measuring the level of sound at the input unit (Petersen ¶0017, “compare the sound pressure level SPL (or an equivalent parameter) observed at the different microphones”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Petersen to improve the known hearing aid of Serman in view of Lee to achieve the predictable result of improved differentiation between two speakers.

Regarding claim 7, Serman in view of Lee in further view of Petersen teaches wherein the hearing aid comprises a memory unit configured to store reference signal processing parameters of the processing unit (Petersen ¶0090), and wherein the processing unit is configured to apply the reference signal processing parameters when the OVD has not determined own voice for a second time segment (Serman ¶0120-0127).

Regarding claim 8, Serman in view of Lee in further view of Petersen teaches he hearing aid comprises an accelerometer and/or an ear canal microphone (Petersen figure 1C and ¶0129, “microphone IT2…in-the-ear part”), and wherein the OVD is configured to determine own voice of the hearing aid user based on the accelerometer and/or an ear canal microphone (Petersen figure 1C, Signal from microphone IT2 is inputted to OVD).

Regarding claim 9, Serman in view of Lee in further view of Petersen teaches wherein the hearing aid comprises an inertial measurement unit (Petersen ¶0122 “accelerometer”).

Regarding claim 18, Serman in view of Lee in further view of Petersen teaches wherein the hearing aid further comprising a signal-to-noise ratio (SNR) estimator configured to determine SNR in the environment of the hearing aid user (Serman ¶0041).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serman (US 2020/0120433) in view of Lee (US 2011/0208520) in further view Foo (US 2012/0183165).

Regarding claim 10, Serman in view of Lee teaches wherein the hearing aid is configured to transmit the determined turn-taking behaviour of the hearing aid user to device configured to adjust the reference signal processing parameters of the hearing aid based on the said turn-taking behavior (Serman ¶0082), however does not explicitly teach wherein the device is a server

Foo teaches adjusting hearing aid parameters at a server (Foo figure 3 and ¶0059, “HA profile service 316 can receive HA profile update request 306 in real time”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Foo to improve the known hearing aid of Serman in view of Lee to achieve the 

Regarding claim 11, Serman in view of Lee in further view of Foo teaches wherein the hearing aid is configured to receive the adjusted reference signal processing parameters from the server device and store the adjusted reference signal processing parameters on the memory unit (Foo figure 3, computing resource 322, updated HA profile 324 and ¶0060 “PCD 304 can then upload updated HA profile 324 to hearing aid 302”).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “a first and a second hearing aid according to claim 1, wherein each of the first and second hearing aid including an antenna and a transceiver circuitry for establishing a communication link to the other hearing aid, and thereby allowing the exchange of information between the two hearing aids, wherein each of the first and second hearing aids is configured to communicate their determined turn-taking behaviour to the other hearing aid, and to determine a confidence level of the respective determined turn-taking behavior” in combination with all other limitations in the claim(s) as defined by the applicant.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 8/9/2021 have been considered but are moot because the arguments do not apply to the new ground of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
 
/NORMAN YU/Primary Examiner, Art Unit 2652